 
 
I 
111th CONGRESS 1st Session 
H. R. 328 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. Hinchey (for himself, Ms. Schwartz, Mr. Engel, Mr. Castle, Mr. Moran of Virginia, Mr. Murphy of Connecticut, Mr. Patrick J. Murphy of Pennsylvania, Mr. Serrano, Mr. Kennedy, Mr. Oberstar, Mr. Fattah, Mr. Holt, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the National Trails System Act to designate the Washington-Rochambeau Revolutionary Route National Historic Trail. 
 
 
1.Short titleThis Act may be cited as the Washington-Rochambeau Revolutionary Route National Historic Trail Designation Act. 
2.Addition to national scenic and national historic trailsSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following: 
 
(__)Washington-Rochambeau revolutionary route national historic trail 
(A)In generalThe Washington-Rochambeau Revolutionary Route National Historic Trail, a corridor of approximately 600 miles following the route taken by the armies of General George Washington and Count Rochambeau between Newport, Rhode Island, and Yorktown, Virginia, in 1781 and 1782, as generally depicted on the map titled Washington-Rochambeau Revolutionary Route National Historic Trail, numbered T01/80,001, and dated June, 2007. 
(B)MapThe map referred to in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(C)AdministrationThe trail shall be administered by the Secretary of the Interior, in consultation with— 
(i)other Federal, State, tribal, regional, and local agencies; and 
(ii)the private sector. 
(D)Land acquisitionThe United States shall not acquire for the trail any land or interest in land— 
(i)outside the exterior boundary of any federally managed area without the consent of the owner of the land or interest in land; and 
(ii)acquired from a State or local government if that land was acquired by such government through eminent domain. . 
3.Hunting, fishing, trapping, and recreational shootingNothing in this Act shall be construed as affecting the authority, jurisdiction, or responsibility of the several States to manage, control, or regulate fish and resident wildlife under State law or regulations, including the regulation of hunting, fishing, trapping, and recreational shooting. Nothing in this Act shall be construed as limiting access for hunting, fishing, trapping, or recreational shooting. 
4.Energy and Congressional ReviewThe Secretary of Interior, in consultation with the Secretary of Energy and private industry, shall complete and submit to the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and Senators and Representatives from the States affected by the designation, a report using the best available data and regarding the energy resources available on the lands and waters included in the Washington-Rochambeau Revolutionary Route National Historic Trail. The report shall— 
(1)contain the best available description of the energy resources available on the land and report on the specific amount of energy withdrawn from possible development; and 
(2)identify barrels of oil, cubic feet of natural gas, megawatts of geothermal, wind and solar energy that could be commercially produced, annual available biomass for energy production, and any megawatts of hydropower resources available, including tidal, traditional dams, and in- stream flow turbines, and any impact on electricity transmission. 
 
